Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of the species in claim 273 in the reply filed on 09/29/2022 is acknowledged.  
Status of the Application
	Claims 80, 82 and 247-275 are pending.  Claims 80, 82 and 247-273 are currently under examination.  Claims 274 and 275 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 04/27/2022 and 09/29/2022 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Gu et al.
Claims 80, 82, 247-250, 252-254, 256-263, 266 and 267 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (Cell, vol. 151 2012: 900-911 of record cited on IDS filed 04/27/2022).
Gu et al. teach an RNAi comprising a first and second strand wherein the first strand is a guide strand comprising a miRNA seed region and the second strand is a non-guide strand comprising a bulge opposite any one of the bases in the seed region of the guide strand, wherein the RNAi has overhang regions and also where the strands are joined with a linker to a 9 nucleotide loops (see at least Figure 5). 
Gu et al. teach the RNAi molecules illustrated in Figure 5 contain a bulge region opposite bases 9, 10 or 12 of the guide region (see Sh-miR30-23B, ShOmiR30-21B, Sh- miR30-24B, Sh-miR30-22B or Sh-miR30-M).
The RNAi of Gu et al. further comprises CpG motifs in the seed region, is in a plasmid expression vector (see Figure 5) and targets a gene encoding for HCV.  Gu et al. further teach these structures were capable of reducing target gene expression (see page 906). Gu et al. teach making these shRNAs that have minimal off-target effects for knockdown of genes and/or treatment of diseases (see page 909 last paragraph).
It would have been obvious to one of ordinary skill in the art to use this shRNA for method of inhibiting or reducing expression of a polypeptide in a mammalian disease.
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
One of skill in the art would have wanted to use the shRNA in methods of inhibiting gene expression in mammalian diseases. Gu et al. teach the Dicer processing of shRNA in the cell has the potential for generating siRNA that are not effective at inhibition of target gene expression and has the potential for off-target effects.  Gu et al. teach making shRNA that can be more efficacious and avoid off-targeting effects.  It would have therefore been obvious to use the shRNA in methods of inhibiting gene expression in mammalian diseases. 
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Davidson et al. and Gu et al.
Claims 80, 82, 247-250, 252-254, 256-273 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US Patent No. 10,072,264 with priority to at least continuation application 13920969 filed Jun 18 2013)) and Gu et al. (Cell, vol. 151 2012: 900-911 of record cited on IDS filed 04/27/2022).
Davidson et al. teach methods of treating Huntingtin’s disease using RNAi (column 2) wherein the RNAi targets a huntingtin gene to reduce expression in a cell (column 4).  Davidson et al. teach the RNAi is a duplex comprising bulge regions and a loop structure, having overhang regions, loop structure 4-10 nucleotides and a bulge regions of 1-5 or more nucleotides (see column 7).  Davidson et al. teach a duplex having SEQ ID Nos. 1 and 2 that are identical to the elected claim sequences of SEQ ID Nos. 1 and 2 in claim 273.
US-15-395-993-70/c
; Sequence 70, Application US/15395993
; Patent No. 10072264
; GENERAL INFORMATION
;  APPLICANT: DAVIDSON, BEVERLY
;  APPLICANT:XIA, HABIN
;  APPLICANT:MAO, QINWEN
;  APPLICANT:PAULSON, HENRY
;  APPLICANT:BOUDREAU, RYAN
;  TITLE OF INVENTION: RNA INTERFERENCE SUPPRESSION OF NEURODEGENERATIVE
;  TITLE OF INVENTION:DISEASES AND METHODS OF USE THEREOF
;  FILE REFERENCE: 17023.081US1
;  CURRENT APPLICATION NUMBER: US/15/395,993
;  CURRENT FILING DATE: 2016-12-30
;  PRIOR APPLICATION NUMBER: 11/597,225
;  PRIOR FILING DATE: 2006-11-21
;  PRIOR APPLICATION NUMBER: PCT/US05/19749
;  PRIOR FILING DATE: 2005-06-02
;  PRIOR APPLICATION NUMBER: 11/048,627
;  PRIOR FILING DATE: 2005-01-31
;  PRIOR APPLICATION NUMBER: 10/859,751
;  PRIOR FILING DATE: 2004-06-02
;  PRIOR APPLICATION NUMBER: 10/738,642
;  PRIOR FILING DATE: 2003-12-16
;  PRIOR APPLICATION NUMBER: PCT/US03/16887
;  PRIOR FILING DATE: 2003-05-26
;  PRIOR APPLICATION NUMBER: 10/430,351
;  PRIOR FILING DATE: 2003-05-05
;  PRIOR APPLICATION NUMBER: 10/332,086
;  PRIOR FILING DATE: 2002-12-17
;  PRIOR APPLICATION NUMBER: 10/212,322
;  PRIOR FILING DATE: 2002-08-05
;  NUMBER OF SEQ ID NOS: 146
;  SOFTWARE: PatentIn Ver. 3.3
; SEQ ID NO 70
;  LENGTH: 21
;  TYPE: DNA
;  ORGANISM: Homo sapiens
US-15-395-993-70

  Query Match             100.0%;  Score 20;  DB 1;  Length 21;
  Best Local Similarity   75.0%;  
  Matches   15;  Conservative    5;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 UAGACAAUGAUUCACACGGU 20
              :||||||:||::|||||||:
Db         21 TAGACAATGATTCACACGGT 2

Davidson et al.do not teach the duplex structure as in claim 80. 
Gu et al. teach an RNAi comprising a first and second strand wherein the first strand is a guide strand comprising a miRNA seed region and the second strand is a non-guide strand comprising a bulge opposite any one of the bases in the seed region of the guide strand, wherein the RNAi has overhang regions and also where the strands are joined with a linker to a 9 nucleotide loops (see at least Figure 5). Gu et al. teach the RNAi molecules illustrated in Figure 5 contain a bulge region opposite bases 9, 10 or 12 of the guide region (see Sh-miR30-23B, ShOmiR30-21B, Sh- miR30-24B, Sh-miR30-22B or Sh-miR30-M).
The RNAi of Gu et al. further comprises CpG motifs in the seed region, is in a plasmid expression vector (see Figure 5) and targets a gene encoding for HCV.  Gu et al. further teach these structures were capable of reducing target gene expression (see page 906). Gu et al. teach making these shRNAs that have minimal off-target effects for knockdown of genes and/or treatment of diseases (see page 909 last paragraph).
It would have been obvious to one of ordinary skill in the art to make variations of the shRNA taught in Gu et al. comprising bulge regions and loop structures to find the optimal structure to use in the methods taught by Davidson et al.
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
One of skill in the art would have wanted to make an shRNA to use in methods of inhibiting gene expression in mammalian diseases such Huntington’s disease. Gu et al. teach the Dicer processing of shRNA in the cell has the potential for generating siRNA that are not effective at inhibition of target gene expression and has the potential for off-target effects.  Gu et al. teach making shRNA that can be more efficacious and avoid off-targeting effects.  There is a design need to so solve the problem of off-targeting and a finite number of positions in the duplex region to introduce bulge regions for generating a duplex structure with increased efficiency in target gene inhibition. It would have therefore been obvious to make the shRNA to use in methods of inhibiting gene expression in said mammalian diseases. 
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 80, 82 and 247-273 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,450,563.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter: both are drawn to methods of inhibiting or reducing expression of a polypeptide of a mammalian disease.
It would have been obvious to use the identical duplex of Patent ‘563 in the instantly claimed methods. The Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001 at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635